    Case 5:20-cv-03322-SAC Document 5 Filed 02/03/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


SIRPREDRICK SHARKEY,

                             Petitioner,

           v.                                       CASE NO. 20-3322-SAC

SHANNON MEYER,


                             Respondent.


                           ORDER OF DISMISSAL

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. On January 4, 2021, the court directed petitioner to show cause

why this matter should not be dismissed due to his failure to timely

file the petition. Petitioner submitted a response. For the reasons

that follow, the court concludes this matter must be dismissed.

                                Background

     Petitioner entered a guilty plea to a charge of aggravated

robbery in the District Court of Sedgwick County. He was sentenced

on December 22, 2008. He filed an appeal, but the appeal was dismissed
on January 15, 2009, upon his request.

     According to materials appended to the petition, petitioner

filed a motion to withdraw the plea and correct manifest injustice

approximately three years later (Doc. 1-1, pp. 14-15). The motion was

denied on February 28, 2012. Petitioner did not appeal. Id. On August

19, 2014, he filed a motion to correct illegal sentence; the motion

was denied on November 18, 2014. In May 2015, petitioner filed a
post-conviction action under K.S.A. 60-1507. That matter was denied

on July 1, 2015, and petitioner did not appeal.

                                Discussion
    Case 5:20-cv-03322-SAC Document 5 Filed 02/03/21 Page 2 of 3




     As explained in the order to show cause, this petition is subject

to the one-year limitation period established by the Anti-Terrorism

and Effective Death Penalty Act (“AEDPA”) in 28 U.S.C. § 2244(d). After

the dismissal of petitioner’s appeal in January 2009, he did not seek

additional relief until approximately three years later, after the

limitation period expired. Therefore, this matter may proceed only

if petitioner is entitled to equitable tolling.

     Equitable tolling is available only when the petitioner has

diligently pursued his claims for relief and shows that the failure

to timely present them in habeas corpus was caused by extraordinary

circumstances beyond his control. Marsh v. Soares, 223 F.3d 1217, 1220

(10th Cir. 2000); Burger v. Scott, 317 F.3d 1133, 1141 (10th Cir.

2003). While    petitioner   argues   that   he   has   had   difficulty   in

understanding the law and learning how to present his claims, these

grounds do not allow him to proceed after the expiration of the

limitation period. See Marsh v. Soares, 223 F.3d 1217, 1229 (10th Cir.

2000) (“It is well established that ignorance of the law, even for

an incarcerated pro se petitioner, generally does not excuse prompt
filing.”) and Rojas-Marceleno v. Kansas, 765 F. App'x 428, 433 (10th

Cir. 2018) (“A petitioner's lack of legal knowledge or inability to

afford an attorney generally does not merit equitable tolling”).

Having considered the record, the court finds petitioner is not

entitled to equitable tolling and concludes this matter must be

dismissed.

    IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

as barred by the limitation period.
    IT IS SO ORDERED.

    DATED:     This 3rd day of February, 2021, at Topeka, Kansas.
Case 5:20-cv-03322-SAC Document 5 Filed 02/03/21 Page 3 of 3




                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
